      Case 4:18-cv-05434-JSW Document 126 Filed 07/02/20 Page 1 of 5




 1   COOLEY LLP                               QUINN EMANUEL URQUHART &
     HEIDI L. KEEFE (178960)                  SULLIVAN, LLP
 2   (hkeefe@cooley.com)                      James R. Asperger (Bar No. 83188)
     MARK R. WEINSTEIN (193043)               jamesasperger@quinnemanuel.com
 3   (mweinstein@cooley.com)                  Yury Kapgan (Bar No. 218366)
     MATTHEW J. BRIGHAM (191428)              yurykapgan@quinnemanuel.com
 4   (mbrigham@cooley.com)                    865 S. Figueroa Street, 10th Floor
     LOWELL D. MEAD (223989)                  Los Angeles, CA 90017
 5   (lmead@cooley.com)                       Telephone: (213) 443-3000
     BENJAMIN S. LIN (232735)                 Facsimile: (213) 443-3100
 6   (blin@cooley.com)
     MARK A. ZAMBARDA (314808)                Kevin P.B. Johnson (Bar No. 177129)
 7   (mzambarda@cooley.com)                   kevinjohnson@quinnemanuel.com
     3175 Hanover Street                      Victoria F. Maroulis (Bar No. 202603)
 8   Palo Alto, CA 94304-1130                 victoriamaroulis@quinnemanuel.com
     Telephone: (650) 843-5000                555 Twin Dolphin Drive, 5th Floor
 9   Facsimile: (650) 849-7400                Redwood Shores, CA 94065
                                              Telephone: (650) 801-5000
10   MICHAEL G. RHODES (116127)               Facsimile: (650) 801-5100
     (rhodesmg@cooley.com)
11   MATTHEW D. CAPLAN (260388)               Jordan R. Jaffe (Bar No. 254886)
     (mcaplan@cooley.com)                     jordanjaffe@quinnemanuel.com
12   101 California Street                    Iman Lordgooei (Bar No. 251320)
     San Francisco, CA 94111-5800             imanlordgooei@quinnemanuel.com
13   Telephone: (415) 693-2000                Jonathan Tse (Bar No. 305468)
     Facsimile: (415) 693-2222                jonathantse@quinnemanuel.com
14   Attorneys for Plaintiff                  50 California Street, 22nd Floor
     FACEBOOK, INC.                           San Francisco, CA 94111
15                                            Telephone: (415) 875-6600
                                              Facsimile: (415) 875-6700
16
                                              Attorneys for Defendants
17                                            BLACKBERRY LIMITED and
                                              BLACKBERRY CORPORATION
18

19                            UNITED STATES DISTRICT COURT

20                         NORTHERN DISTRICT OF CALIFORNIA

21                                    OAKLAND DIVISION

22    FACEBOOK, INC.                            CASE NO. 4:18-CV-05434-JSW

23         Plaintiff and Counter-Defendant,     STIPULATION AND [PROPOSED]
                                                ORDER OF DISMISSAL WITH
24               v.                             PREJUDICE REGARDING U.S.
                                                PATENT NOS. 6,744,759 AND 7,302,698
25    BLACKBERRY LIMITED,
      and BLACKBERRY CORPORATION
26
           Defendants and Counterclaimants.
27

28

                                                                  CASE NO. 4:18-CV-05434-JSW
                                                         STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-05434-JSW Document 126 Filed 07/02/20 Page 2 of 5




 1          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Facebook, Inc.

 2 (“Facebook”) and Defendants BlackBerry Limited and BlackBerry Corporation (collectively,

 3 “BlackBerry”) hereby submit the following stipulation, subject to the approval of the Court.

 4          WHEREAS, Facebook asserted in this action that BlackBerry infringed U.S. Patent Nos.

 5 6,744,759 and 7,302,698, along with other patents;

 6          WHEREAS, the Patent Trial & Appeal Board of the U.S. Patent & Trademark Office has

 7 instituted inter partes review regarding certain claims of U.S. Patent Nos. 6,744,759 and 7,302,698;

 8          WHEREAS, in the interests of judicial economy, the parties have agreed to jointly submit

 9 dismissals of the instituted inter partes review proceedings and dismissals of the parties’ applicable

10 claims and counterclaims in the present action;

11          IT IS THEREFORE STIPULATED, subject to the approval of the Court, as follows:

12          1.     Facebook’s claims of infringement in this action with respect to U.S. Patent Nos.

13 6,744,759 and 7,302,698, as set forth at Counts V and VI of Facebook’s Complaint (Dkt. No. 1), are

14 to be dismissed with prejudice.

15          2.     BlackBerry’s counterclaims regarding U.S. Patent Nos. 6,744,759 and 7,302,698, as set

16 forth in Counts 9-12 of Defendants’ Answer and Counterclaims (Dkt. No. 19), are to be dismissed

17 without prejudice.

18          A proposed order is submitted herewith.

19

20 Dated: July 2, 2020                             COOLEY LLP

21                                                 /s/ Heidi L. Keefe

22                                                 HEIDI L. KEEFE (178960)
                                                   (hkeefe@cooley.com)
23                                                 MARK R. WEINSTEIN (193043)
                                                   (mweinstein@cooley.com)
24                                                 MATTHEW J. BRIGHAM (191428)
                                                   (mbrigham@cooley.com)
25                                                 LOWELL D. MEAD (223989)
                                                   (lmead@cooley.com)
26                                                 BENJAMIN S. LIN (232735)
                                                   (blin@cooley.com)
27                                                 MARK A. ZAMBARDA (314808)
                                                   (mzambarda@cooley.com)
28                                                 3175 Hanover Street

                                                      -2-                   CASE NO. 4:18-CV-05434-JSW
                                                                   STIPULATION AND [PROPOSED] ORDER
     Case 4:18-cv-05434-JSW Document 126 Filed 07/02/20 Page 3 of 5




 1                                      Palo Alto, CA 94304-1130
                                        Telephone: (650) 843-5000
 2                                      Facsimile: (650) 849-7400

 3                                      COOLEY LLP
                                        MICHAEL G. RHODES (116127)
 4                                      (rhodesmg@cooley.com)
                                        MATTHEW D. CAPLAN (260388)
 5                                      (mcaplan@cooley.com)
                                        101 California Street
 6                                      San Francisco, CA 94111-5800
                                        Telephone: (415) 693-2000
 7                                      Facsimile: (415) 693-2222

 8                                      Attorneys for Plaintiff, FACEBOOK, INC.

 9
                                   QUINN EMANUEL URQUHART &
10                                 SULLIVAN, LLP
11                                 By   /s/ Iman Lordgooei
12                                      James R. Asperger (Bar No. 83188)
                                        jamesasperger@quinnemanuel.com
13                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
14                                      865 S. Figueroa Street, 10th Floor
                                        Los Angeles, CA 90017
15                                      Telephone: (213) 443-3000
                                        Facsimile: (213) 443-3100
16
                                        Kevin P.B. Johnson (Bar No. 177129)
17                                      kevinjohnson@quinnemanuel.com
                                        Victoria F. Maroulis (Bar No. 202603)
18                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
19                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
20                                      Facsimile: (650) 801-5100
21                                      Jordan R. Jaffe (Bar No. 254886)
                                        jordanjaffe@quinnemanuel.com
22                                      Iman Lordgooei (Bar No. 251320)
                                        imanlordgooei@quinnemanuel.com
23                                      Jonathan Tse (Bar No. (305468)
                                        jonathantse@quinnemanuel.com
24                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
25                                      Telephone: (415) 875-6600
                                        Facsimile: (415) 875-6700
26
                                        Attorneys for Defendants, BLACKBERRY
27                                      LIMITED and BLACKBERRY CORPORATION
28

                                          -3-                  CASE NO. 4:18-CV-05434-JSW
                                                      STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-05434-JSW Document 126 Filed 07/02/20 Page 4 of 5




 1

 2                              ATTESTATION OF CONCURRENCE

 3         I, Heidi Keefe, am the ECF user whose ID and password are being used to file this document.

 4 Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has

 5 concurred in the filing of this document.

 6

 7 Dated: July 2, 2020

 8                                                        /s/ Heidi L. Keefe
                                                          Heidi L. Keefe
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -4-                     CASE NO. 4:18-CV-05434-JSW
                                                                   STIPULATION AND [PROPOSED] ORDER
       Case 4:18-cv-05434-JSW Document 126 Filed 07/02/20 Page 5 of 5




 1                                      [PROPOSED] ORDER

 2         Pursuant to the parties’ stipulation, and for good cause shown, it is hereby ORDERED:

 3         1.     Facebook’s claims of infringement in this action with respect to U.S. Patent Nos.

 4 6,744,759 and 7,302,698, as set forth at Counts V and VI of Facebook’s Complaint (Dkt. No. 1) are

 5 hereby DISMISSED WITH PREJUDICE.

 6         2.     BlackBerry’s counterclaims regarding U.S. Patent Nos. 6,744,759 and 7,302,698, as set

 7 forth in Counts 9-12 of Defendants’ Answer and Counterclaims (Dkt. No. 19) are hereby DISMISSED

 8 WITHOUT PREJUDICE.

 9

10

11 Dated: _________________                               ___________________________
                                                          Hon. Jeffrey S. White
12                                                        United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -5-                   CASE NO. 4:18-CV-05434-JSW
                                                                 STIPULATION AND [PROPOSED] ORDER
